Citation Nr: 1508929	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-06 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable disability rating prior to March 28, 2011, and to a disability rating in excess of 10 percent from March 28, 2011, for a left knee disability.

2. Entitlement to a disability rating in excess of 10 percent for a back disability.

3. Entitlement to service connection for a disability of the right foot and/or ankle, claimed as an Achilles tendon injury.

4. Entitlement to service connection for a disability of the left foot and/or ankle, claimed as an Achilles tendon injury.

5. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the November 2011 rating decision, the RO granted a disability rating of 10 percent for the Veteran's left knee disability, effective March 28, 2011.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim of entitlement to an increased disability rating for a left knee disability is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claims of service connection for an Achilles tendon injury of both feet has been developed and adjudicated as limited to that diagnosis.  As the Veteran seeks service connection for a foot and/or ankle disability, however diagnosed, and in light of another foot diagnosis included in the Veteran's September 2011 VA examination report, the matter is being addressed as a single issue, characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected disabilities.  See September 2014 videoconference hearing testimony.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system also contains VA treatment records from the Bay Pines VA Medical Center (VAMC) dated May 2004 to June 2004; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At his September 2014 videoconference hearing before the Board, the Veteran testified that he currently receives treatment for his back, left knee, and bilateral feet from VA.  The evidence of record indicates the Veteran may have received treatment at the Tampa VAMC, the Bay Pines VAMC, the Birmingham VAMC, as well as VA clinics in Gadsden and Guntersville.  See November 2012 Veteran statement; September 2010 CAPRI screen shots; August 2010 claim; June 2004 Bay Pines VAMC treatment records.  The Veteran also testified that in 2013, he underwent surgery on his left knee at a VA facility.  Currently, the only VA treatment records associated with the evidentiary records are two administrative notes from the Bay Pines VAMC dated in May and June 2004.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records.

The evidence of record also indicates there are outstanding, relevant private treatment records.  In a November 2012 statement, the Veteran indicated he received treatment from the Section Primary Health Center in Section, Alabama, and requested that VA obtain those records.  In his September 2012 notice of disagreement, the Veteran stated that he had received treatment from Gorman's Medical Services.  At his September 2014 videoconference hearing, the Veteran testified that he had received treatment from a private physician until he lost his medical insurance, and that he had received treatments for his left knee from a private physician as well.  Currently, treatment records from Gorman's Medical Services dated from August 2010 to March 2012 are of record, as well as records of a visit to Rapid Care in January 2009; no other private treatment records are associated with the evidentiary record.  The Board notes that in an October 2010 letter, Pine Ridge Chiropractic and Acupuncture Clinic stated after it purchased the Goldman Chiropractic practice, the Veteran's treatment records with Goldman Chiropractic had been destroyed.  On remand, the AOJ should make appropriate efforts to obtain all outstanding private treatment records regarding the Veteran's back, left knee, and feet/ankles.

The Veteran testified before the Board in September 2014 that both his service-connected left knee disability and service-connected back disability have increased in severity since his last VA examinations in September 2011.  The Veteran testified that his left knee was operated on in 2013, and that he often experiences episodes where his left knee locks up.  The Veteran further testified that he experiences constant muscle pains and spasms in his back, that the pain in his lower back radiates up to his neck, and that his service-connected back disability seems to gradually get worse and worse.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations for his back disability and left knee disability to determine their current severity.

The Veteran contends that his current left and right foot and/or ankle disabilities, claimed as Achilles tendon injuries, were caused by his having to wear boots which were too small during basic training.  See September 2014 videoconference hearing testimony; September 2012 notice of disagreement.  The Veteran also testified as to an incident during service where he fell down stairs while running.  The Veteran further contends that he has continually had a problem with his bilateral feet and/or ankles since service.  See March 2013 attorney statement.  

In the November 2011 VA feet examination, the VA examiner noted the Veteran's report that he has had problems with both of his ankles since boot camp in 1997.  The November 2011 VA examiner also referenced the September 2011 VA examination report, in which the Veteran reported that his bilateral Achilles tendonitis had its onset in boot camp and was treated in 1997, and that the Veteran complained of currently having tendonitis, arch pain, and cramping of the toes with aggravation.  The September 2011 VA examiner diagnosed Achilles tendonitis, and plantar fasciitis.  In a January 2012 addendum opinion, the November 2011 VA feet examiner opined that it was less likely than not that the Veteran's current condition incurred in or was caused by his in-service injury, because only one diagnosis of Achilles tendonitis and one follow-up visit are documented in the Veteran's service treatment records, both in March 1997.  The VA examiner opined that because there were no further complaints or evaluations of the disorder, it was less likely than not that the single episode caused the Veteran's currently-diagnosed similar disorder more than ten years later.  However, the VA examiner did not address the Veteran's current diagnosis of plantar fasciitis, or the Veteran's reports that he has continually experienced pain and problems with his bilateral feet and/or ankles since service.  Further, upon a June 2004 VA examination, the Veteran complained of cramps in the last three toes of his right foot.  Accordingly, on remand, the AOJ should obtain an addendum opinion from the November 2011 VA examiner to address the nature and etiology of all disabilities of the Veteran's left and right ankles and/or feet, claimed as disabilities of the Achilles tendons.

As the Veteran's claim for TDIU is inextricably intertwined with the remanded claims of service connection, as well as with the remanded claims for increased disability ratings, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all required notification and development actions with respect to the issue of entitlement to TDIU are fully complied with and satisfied.

2. The AOJ should ask the Veteran to identify all private medical providers who have provided treatment for his back disability, left knee disability, and feet and/or ankle disabilities.  The AOJ should make appropriate efforts to obtain any outstanding private treatment records, to include from Gorman's Medical Services dated from March 2012 to present, from Section Primary Health Center, from the private physician who administered cortisone shots to the Veteran's left knee, and from any private primary care provider(s).  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Tampa VAMC, Bay Pines VAMC, Birmingham VAMC, and VA clinics in Gadsden and Guntersville.  All obtained records should be associated with the evidentiary record.

4. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's thoracolumbar spine.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked to specifically address the Veteran's testimony before the Board in September 2014 regarding increasing pain and spasms in his back, as well as the effects of the Veteran's back disability on his daily activities, such as playing with his children.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.

The examiner should specifically address the Veteran's September 2014 testimony before the Board that the pain in his lower back radiates up to his neck.

e) The examiner should opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his service-connected disabilities.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should describe all pertinent symptomatology associated with the Veteran's left knee disability, and should provide the following information: 

a) The examiner should specifically state range of motion findings using a goniometer.  

b) The examiner should comment on whether the left knee exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected condition (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

c) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) The examiner should describe any subluxation or instability of the left knee.

The examiner should specifically address the Veteran's September 2014 testimony before the Board that his knee "locks up" on him, and that when walking, he will feel like his left knee goes to the side a bit, and that he needs to twist his hips to get the knee back into position.

e) The examiner should opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his service-connected disabilities.

The complete rationale for the opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the November 2011 VA foot examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current left and right foot and/or ankle disabilities, claimed as a disability of the Achilles tendons.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all left and right foot and/or ankle disabilities that are currently manifested, or that have been manifested at any time since August 2010.

The examiner should specifically address the diagnoses of Achilles tendonitis and plantar fasciitis upon VA examination in September 2011.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left or right foot and/or ankle disability is related to or caused by the Veteran's active duty service?

The examiner should specifically address the Veteran's reports that his problems with his feet, ankles, and Achilles tendons began during active duty service, when he had to wear boots which were a size too small during basic training, and that his drill instructors would just think he was fussing when he would complain about his feet.  See September 2014 videoconference hearing testimony; September 2012 notice of disagreement.

The examiner should also address the Veteran's report that during basic training he fell down stairs while running.  See September 2014 videoconference hearing testimony.

The examiner should address the Veteran's March 1997 treatment during service for right Achilles tendonitis.  See service treatment records.

Finally, the VA examiner should specifically address the Veteran's report that he has experienced the condition of his bilateral feet and/or ankles continually since his active duty service.  See March 2013 attorney statement.  The examiner should also address the Veteran's complaint upon VA examination in June 2004 of cramps in the last three toes of his right foot. 

c) If the examiner finds that the Veteran's right and/or left foot/ankle disability was incurred in or caused by his active duty service, the examiner should opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his service-connected disabilities.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. The AOJ should undertake any other development it determines is warranted.

8. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

